Exhibit(a)(2) AMENDED AND RESTATED LETTER OF TRANSMITTAL Account Type: Account #: Name/s: Address 1: Shares Owned: Payment To You 2: (1)If you are an individual, insert home address.If you are an entity (other than an entity that is disregarded for U.S. income tax purposes), insert office address.If you are an entity that is disregarded for U.S. income tax purposes, insert home address of individual owner or office address of non disregarded entity owner, as applicable. (2)If you sell 100% of the shares you own in the Corporation (as defined below). To participate in the Offer, a duly executed copy of this Amended and Restated Letter of Transmittal (this “Letter of Transmittal”) and any other documents required by this Letter of Transmittal must be received by MIRELF III Investment Processing, LLC (the “Depositary”) on or prior to the Expiration Date (as defined below).Delivery of this Letter of Transmittal or any other required documents to an address other than as set forth below does not constitute valid delivery.The method of delivery of all documents is at the election and risk of the tendering shareholder.Please use the pre-addressed envelope provided and send all of the documents to the Depositary.This Letter of Transmittal is to be completed by holders of shares of common stock in WELLS REAL ESTATE INVESTMENT TRUST II, INC. (the “Corporation”), pursuant to the procedures set forth in the Offer to Purchase (as defined below).Capitalized terms used herein and not defined herein have the same meanings as in the Offer to Purchase. THE OFFER, WITHDRAWAL RIGHTS, AND PRORATION PERIOD WILL EXPIRE AT 11:59PM, EASTERN TIME, ON MARCH 10, 2010 (THE “EXPIRATION DATE”) UNLESS EXTENDED. Deliver to: MIRELF III Investment Processing, LLC 410 Park Avenue
